Title: To Alexander Hamilton from Caleb Gibbs, 24 June 1793
From: Gibbs, Caleb
To: Hamilton, Alexander



Boston June 24th. 1793

Convinced as I have always been My Dear Sir of the sincerity of your friendship towards me, and still retaining the same Idea, leads me again to address you.
Fortune has once more altered my situation and returned me to this place with my little family where I have been but a few days. Mrs. Gibbs being very unhappy in the country owing to the seperation from her connextions; the impossibility of obtaining an Education for our Children; the unaccustomed manner of living, and falling in the rear with hard fare and close Industry and the End of the year, were Inducements with other inconveniencies to occasion my removal.
Thus circumstanced I am prompted to solicit your patronage and protection, and if any place should open in which you may think me equal to the duties, I beg if it may be consistent with your own feelings and the public good that I may be had in your remembrance.
It is not for myself I ask no My Dear Sir be assured it is not, it is for the Comfort and support of one of the most amiable Wife’s on Earth and three promissing children which I wish to carry through life with decency and reputation. A small competency sufficient with the strictest oeconomy to enjoy my little domestick family is all my desire in this life.
I would take the liberty to suggest that if any vacancy should take place in the Officers of the Customs in this place, and the Surveyors should become vacant I think it would be in my power to discharge the duties of that Office honorable to myself and satisfactory to the public, and as it is a place that requires considerable activity it would be still more agreable to me.
If a laisure hour presents itself, it will make me extremly happy to receive a line from you at an early period as possible.
I beg you to offer me in terms of respect to your amiable Lady.
With the greatest respect and sincere attachment I have the honor to be   My Dear Sir   Your most Obedient and very humble Servant

Caleb Gibbs
The Honble.Alexander Hamilton Esqr.&ca.Philadelphia


P.S. I should have sent the money to taken up the note I gave you when I was at New York but it is out of my power at present. I am not doing any business but anxiously wait to be employed by my friends.
Mrs. Gibbs and family are well, a few weeks since she presented me with a fine daughter.

CG.

 